Title: Memorandum Books, 1797
From: Jefferson, Thomas
To: 


          1797.
          
            
              Jan.
               3. 
              
              Agreed with William Wood to keep James, Dick, Patrick & Moses another year @ £16–10. I shall give Lucy Wood the same for James.
            
            
              
              Recd. from T. Carr 10.D.
            
            
              
               6. 
              
              Small exp. 15/.
            
            
              
               7. 
              
              Do. 9/.
            
            
              
              Gave W. Beck order on T. Carr for 46/8 in full for his work.
            
            
              
              Gave D. Watson ord. on Flem. & Mclan. for 15/6 and pd. him 6/ cash.
            
            
              
               16. 
              
              Small exp. 2.D.
            
            
              
               17. 
              
              Do. 4/6.
            
            
              
              Accept Wm. C. Bugg’s ord. in favr. of Reeves & Brown for £5–0–5 in full for bringing up nailrod, and gave Snelson an order for the money on Flem. & Mclanahan.
            
            
              
               20. 
              
              Executed bonds to Wakelyn Welch as follows.
            
            
              
                1st.  £300.  with int. from Dec. 1. 96. paiable July 1.  1798.   2d. 300. do. 99    3d. 381  do. 1800     £981    4th. 150.with int. from Aug. 26. 93. paiable July 1.1801. The three first are for my part of Mr.Wayles’s debt to Cary & Welch, the 4th. for thebalance of a debt of my own to the same.   
            
            
            
              
              Inclosed the bonds to John Wickham.
            
            
              
              Assumed to Joseph Moran John Steele’s order for the balance due Steele for his work.
            
            
              
              22.
              
                    £   Charge  Isaac Miller  82.   ℔ beef @ 4½d  1–10–9    Colo. Bell 88  1–13    Mr. Jones 87  1–12–7½   
            
            
              
              28.
              
                Settled with John H. Buck. I owed him balance of  £17–18–7    now give him ord. on Flem. & Mclan. for 10–    balance remaining due to him 7–18–7  
            
            
              
               30. 
              
              Small exp. 4/6.
            
            
              
              Gave Wm. Page for exp. to Goochld. 2.D.
            
            
              
               31. 
              
              Sm. exp. 9d.
            
            
              Feb.
               4. 
              
              Do. 6/.
            
            
              
              Gave Watson ord. on Lott 1. gall. rum.
            
            
              
              Recd. from T. Carr 10.D.
            
            
              
               5. 
              
              Charge Isaac Millar 82. ℔ beef @ 4½d 30/9.
            
            
              
               6. 
              
              Recd. from Old in part pay for nails furnished Moore 6.D.
            
            
              
              Paid Joshua Key for 1200. ℔ oats 7.D.
            
            
              
              Bot. 50. Bar. corn from John Watson @ 14/.
            
            
              
              Sm. exp. 7/3.
            
            
              
               7. 
              
              Do. 16/9.
            
            
              Feb.
               9. 
              
              Recd. from R. Jefferson a negro boy Cary on same acct. as Ben ante Sep. 3.
            
            
              
              11.
              
                 Alexr. Garret has recd. for me from T. Carr on acct.  D.  of postage14.46   gave him now an order on P. Lott for balance of do.  11.335    whole amt. postage from Oct. 1. to Feb. 7. 25.795   
            
            
              
              12.
              
                Gave bonds  to Lucy Wood senr. for  £33. for hire of Dick & Moses    to Lucy Wood junr. £16–10 do. of James    to William Wood £16–10 do. of Patrick    all payable Jan. 1. 98.  
            
            
              
              Gave my note to Flem. & Mclanahan for £8–5–2 for Hugh Petit, this being the balance due him on a deduction of one third of his year’s hire, to wit £11–13–4 for lost time. Note he had given them an order on me for whatever balance I owed him.
            
            
            
              
                Recd. from Peter Lott £85–15–7 cash = 285.94  which with the ord. of the 11th. inst.  11. 335 for Garrett   make   297.275 dollars which I am to replace for him in Philadelphia to John Barnes.  
            
            
              
               13. 
              
              Gave Jupiter to bear expences to Staunton 2.D.
            
            
              
              Recd. of Mr. Jones by Esom 32/7½ for the beef ante Jan. 22.
            
            
              
               14. 
              
              Recd. of Price £5–12 cash which with 4. turkies formerly bought makes up his rent for 96. Credit Mr. Short.
            
            
              
              Bot. of Price 20. bush. oats @ 2/6 paiable when I return.
            
            
              
              Recd. of Saml. Clarke by Jupiter £39–0–2 on acct. for nails.
            
            
              
               15. 
              
              Settled with N. Lewis junr. as follows.
            
            
              
                boot in exchange of lands settled ante Dec. 21.£16–15–06. gallons whiskey furnd. by N. Lewis senr. to Biddle  1– 2–617–17–6Cr. By nails4–13–4balance due him      13–  4–2  17–17–6 
            
            
              
              Gave him order to Colo. Bell to pay out of some money which Saml. Clarke is soon to lodge with him for me.
            
            
              
              Gave Peter Martin order on Flem. & Mclan. for 40/ in full for a ton of nailrod brought up in 1794.
            
            
              
               16. 
              
              Sent by Wm. Page to Mrs. Carter £40–10 for hire of her two sawyers last year & took in my bond.
            
            
              
               18. 
              
              Credit TMRandolph 36½ bushels rye sowed at Shadwell.
            
            
              
              Gave TMR’s Peter for waggoning 12/.
            
            
              
              Gave Maria pocket money £7.
            
            
              
              Small exp. 7/6—do. 8/6.
            
            
              
               19. 
              
              Do. 8/.
            
            
              
              Gave Silknitter order on T. Carr for £6.
            
            
              
              Pd. Jamey, Toby, York 4/6.
            
            
              
              Pd. Garner mending spectacles 1/6.
            
            
              
              Gave Robt. Baillie ord. on John Watson for £4–4–8 which with the 35/6 ante Sep. 3. pays Lively’s rent for 96. Credit Mr. Short accordly.
            
            
              
              Gave do. order on Flem. & Mclanachan which with the 12/ ante Dec. 26. makes £20. in full for his wages last year.
            
            
              
               20. 
              
              Gave Page to buy oats £4–4.
            
            
              
              Pd. Watson 10.D.
            
            
              Feb.
               20. 
              
              Set out for Philadelphia. 
            
            
            
              
              Pd. for oats at Gordon’s 2/.
            
            
              
               21. 
              
              Orange C. H. pd. lodging &c. 15/6.
            
            
              
              Noah’s. pd. breakfast &c. 4/9.
            
            
              
               22. 
              
              Chew’s. pd. dinner lodging &c. 21/6.
            
            
              
              Fredsbg. pd. at Benson’s breakft. &c. 6/4½ barber 1/3 2 pr. straps 6/.
            
            
              
              Falmouth ferrge. &c. 2/6.
            
            
              
              Stafford C. H. dinner &c. 10/4½.
            
            
              
               23. 
              
              Dumfries. Smock’s. lodging &c. 22/6.
            
            
              
              Colchester. ferrge. 3/ breakft. &c. 5/.
            
            
              
                Alexandria.  gave Jupiter for his expences 12.D.    pd. stage hire to Baltimore 4.75 dinner &c. 20/9.   
            
            
              
              24.
              
                George town.  ferrge. .5.    Sewel’s.entt. 2.63. waiter .5. 
            
            
              
              25.
              
            
            
              
              Bladensbg. driver .25 breakft. .5.
            
            
              
              Spuryear’s dinner &c. .75 vales .25.
            
            
              
              26.
              
                Baltimore.  Brydon’s lodging &c. 2.92.    Stage hire to Philada. 7.D. barber .25 vales .25.  
            
            
              
              North Point. driver .25.
            
            
              
               27. 
              
              Rockhall. entt. on vessel .5 watermen .5 breakft. .5.
            
            
              Mar.
              1.
              
                Chester.  driver .25 barber .25.    entt. 3.54 vales .125.   
            
            
              
              Warwick. dinner .75.
            
            
              
              2.
              
                Red lion  driver .25.    supper &c. .915.   
            
            
              
              Wilmington driver .25 barber .25 breakft. .25.
            
            
              
              Philadelphia. charity .25 dinner 1.
            
            
            
              
              Whole amount of travelling expences are 49.03.
            
            
              
               3. 
              
              Vales at Mr. Madison’s 1. ribbon .1875.
            
            
              
               4. 
              
              Deposited with John Barnes gold 173.81.
            
            
              
              Recieved back from him 20.D.
            
            
              
              Paid Bache for 1. year’s papers 8.D.
            
            
              
               5. 
              
              Barnes has recd. for Mr. Short reimbursemt. of principal & interest as follows
            
            
              
                  on 15342.18 six per cents @ 3½ pr. ct.  536.97   on 11256.63 three per cents @ ¾ 84.42 621.39  
            
            
              
              which he has credited me & I must credit Mr. Short. He holds now a balance in my favor 411.13.
            
            
              
               6. 
              
              Gave Crosby order on Barnes for 18.32 for newspapers &c.
            
            
              
               8. 
              
              Pd. Chaudron for J. Randolph’s watch 1.25 gave barber .25.
            
            
              
               10. 
              
              Executd. a power of atty. to J. Barnes to recieve my salary during the present year. Pd. notary public .5.
            
            
              
              Recd. from Barnes cash 150.D.
            
            
              
              Pd. seeing elephant .5 pd. for soap & pomatum .75.
            
            
              
              Pd. for 6. seats in mail stage to Baltimore 48.D.
            
            
              
              Pd. for Nautical almanac 1.25.
            
            
            
              
               11. 
              
              Drew on Barnes in favor of C. Johnston & co. 178.30. This was to cover their advance for me.
            
            
              
              Drew on do. in favr. of John Mason of George town for 100.D. to pay balance for which I had given him an order ante 1794. June 29. on Lownes for 92.8 which he had failed to present in time.
            
            
              
              Drew on Chas. Johnston in favr. Richardson £20. (bricklayer)
            
            
              
              Pd. Bedford for a pr. of Boots 9.D.
            
            
              
              Pd. Billington for a cloth coat and fleecy waistcoat 24.23.
            
            
              
              Pd. Richardson (optician) for case of pocket instrum. for TMR. 6.D.
            
            
              
              Pd. Bache a year’s papers for J. Randolph 5.D. from Apr. 1.
            
            
              
              Pd. washing 1.75.
            
            
              Mar.
               12. 
              
              Recd. from J. Barnes 21.40 which exactly balances our accts.
            
            
              
              Cash on hand 92.50 (+ 5.5 left at Monticello).
            
            
              
              Charity 2.D. Chaudron cleaning watch 2.D.
            
            
              
               13. 
              
              Pd. seeing elks .75 barber 2.25 servt. 4.D. vales 2.D.
            
            
              
              Left with J. Brown to pay Richardson for spectacles for F. Eppes 8.5.
            
            
              
              Pd. Francis 10. days board, wood & wine 23.D.
            
            
              
              Left Philadelphia.
            
            
              
              Chester. gave driver .25.
            
            
              
              Wilmington. dinner 1. apples .125.
            
            
              
              14.
              
                Elkton.  driver .25.    lodging &c. .75.   
            
            
              
              Susquehanna. breakfast .5 watermen .2 driver .25.
            
            
              
              15.
              
                Baltimore.  dinner &c. 2.38.    recd. back from Tazewell, Brown & Blount 36.D. of the 48.D. pd. ante Mar. 10. for stage seats. pd. stage hire to Alexandria 4.75 vales .5.  
            
            
              
              Spuryear’s. breakfast .5 vales .25.
            
            
              
              Bladensburg dinner & vales 1.D.
            
            
              
                George town.  driver .25 Dr. Brown for a book 1.D.    stage hire to Alexandria 2.17.   
            
            
              
               16. 
              
              Alexandria. lodging &c. 1.40 vales .25 stage hire.
            
            
              
              Colchester. driver .25 dinner & vales 1.
            
            
              
              17.
              
                Dumfries.  barber .25 supper &c. .7 old balance 1.25.    vales .25.   
            
            
              
              Stafford C. H. breakft. .625.
            
            
              
              Fredsbg. driver .25 barber .25.
            
            
              
               18. 
              
              Mansfeild. vales 1.5.
            
            
            
              
              Fredsbg. pd. Benson 4½ days board servt. & horses 9.25 vales .25.
            
            
              
              Olive’s dinner &c. 1. guide .25.
            
            
              
               19. 
              
              Guide .25 mending chair at Colo. Minors 1.
            
            
              
               20. 
              
              Davidson’s oats. Arrived at home.
            
            
              
              Amount of travelling expences, excluding Benson’s bill 39.1.
            
            
              
              Cash on hand 48.5.
            
            
              
              Pd Sm. exp. 6/4.
            
            
              
               21. 
              
              Pd. do. 17/8.
            
            
              
              Recd. back from Jupiter .25 of the money ante Feb. 23.
            
            
              
               24. 
              
              Agreed with Saml. Hogg to waggon for me at 18/ finding himself.
            
            
              
              The pipe of Termo broached ante May 21. is out.
            
            
              
              Broached another 27. I. diameter, of which 9. I. is ullage.
            
            
              
               26. 
              
              Executed to Van Staphorsts & Hubbard of Amsterdam two bonds for the 2000. Doll. for which I drew on them ante Sep. 18. and Oct. 24. The one bond is for 1000. Doll. payable Oct. 1. 1800. with interest @ 6. pr. cent from Oct. 1. 96. The other is for 1000.D. payable Oct. 1. 1801. with like interest from Nov. 1. 96.
            
            
              
              Executed a bond to Donald Scott & co. for £80–13–10½ with int. at 5. per cent from Oct. 1. 96. payable July 1. 1798. This is for a debt due them from my brother Randolph and is to go in part paiment for the two boys Ben & Cary recieved ante Sep. 3. and Feb. 9.
            
            
              Mar.
               28. 
              
              Small exp. 2/6.
            
            
              
               30. 
              
              Hogg’s waggon begins to work.
            
            
              
              Pd. Silknitter 2.D.
            
            
              
               31. 
              
              Pd. Watson 1.D.
            
            
              Apr.
               1. 
              
              Recd. 21½ ℔ beef from Bruce @ 5d.
            
            
              
              Accepted Hastings Marks’s ord. in favr. of Ludlow Bramham for £19–10. to be paid July 1. This is in part paiment for Nance as well as the article ante Oct. 9.
            
            
            
              
              Bought of Barbé 75. Bar. corn @ 12/ paiable July 1.
            
            
              
              Pd. for wintering a stray heifer 6/ small exp. 3/.
            
            
              
               4. 
              
              Recd. 144. ℔ beef from Rogers.
            
            
              
               8. 
              
              Pd. Watson 2.D. = 12/.
            
            
              
               10. 
              
              Recd. from George Haden 15.D. in part of rent for Mr. Short.
            
            
              
              Small exp. 3/.
            
            
              
              Richardson, Duke & Chisolm begin work. The 2 first @ 6/.
            
            
              
               11. 
              
              Small exp. .3.
            
            
              
               13. 
              
              Do. .5 sent W. Beck by Hog 2.D.
            
            
              
               16. 
              
              Small exp. 1.D. gave T. Walker’s Titus 1.D.
            
            
              
              Pd. Watson 4.D.
            
            
              
               17. 
              
              Pd. Duffy the taylor in full 50/ small exp. .7.
            
            
              
              Recd. by Mr. Coalter from Saml. Clarke £36–7 on account.
            
            
              
                Paid Garrett for  postage for TMRand.  1.52 } 21.92    do. for myself 16.40    1. year’s gazette       for Pleasants 4    
            
            
              
              Pd. Bruce for the beef ante Apr. 1. 9/7.
            
            
              
              Left with Colo. Bell for T. Walker £8–13–10 balance of acct. due for mares to the Jack.
            
            
              
              Note Colo. Jouett had in his life time recd. from John M. Haden as security for Anthony Haden in Fluvanna £14–2–8 the amount of my judgmt. against him. He being at the same time authorized to recieve from me the balance due to Donald, Scot & co. (which on balancing all accts. would be £7–14–11½ with int. from the peace Apr. 19. 83. till paid) I authorized him to consider the money when recd. as paid to Donald Scot & co. of which I notified Colo. Morris this day that he might apply to Fletcher admr. of Jouett.
            
            
              
              Paid Garner for mending buttons 4/6.
            
            
              
               18. 
              
              Pd. Richd. Richardson for Joshua Key for oats @ 3/ £7–1.
            
            
              
              Pd. Jacob Silknitter £10. still owe him £13–14. He has worked here 101. days @ 4/ himself & 2/ his son.
            
            
              
              Bought a waggon horse of him for £33. payable July 1.
            
            
              
              Desired Flem. & Mclanachan to pay Haden £36 for the hire of Isaac & Tom last year.
            
            
            
              
               19. 
              
              Accepted N. M. Lewis’s order in favor of Isaac Millar for the £13–4–2 ante Feb. 15. & taking credit from Millar for the 2 articles of Jan. 22. & Feb. 5. making £3–1–6 desired P. Lott to pay him the balance of £10–2–8.
            
            
              
               20. 
              
              Accepted Chas. L. Lewis’s ord. in favr. Chas. Wingfield for £12 to be paid in nails.
            
            
              
               22. 
              
              Pd. Watson 1.D. Sm. exp. 2.D.
            
            
              
               23. 
              
              Sm. exp. 2.D.—do. 1.D. lent Mrs. Day 3. gall. molasses. Mrs. Burgess 2. gall.
            
            
              
               27. 
              
              Mrs. Taliaferro 3 gall. 1. pint.
            
            
              Apr.
               30. 
              
              Settled with David Watson. Balance due him £7–9.
            
            
              
              Small exp. .3.
            
            
              May
               1. 
              
              Pd. Watson 2.D.—pd. do. 2.D. pd. W. Beck 6.D.
            
            
              
                Recd. of Dr. Wardlaw  77.17  for Dr. Jackson No. 43. N. 3d. street  Philadelphia and8.for Bache, to pay old paper & engage new.85.17  
            
            
              
              2.
              
                Mr. Lott now puts cash into my hands    £54–17–4  He paid Millar for me (ante Apr. 19)10–2–865–0–0 = 216.67 which I am to replace for him to Barnes. 
            
            
              
               Sent Fleming & Mclanachan by Mr. Lott£12  pd. Mr. Fleming cash 24    which repays what they paid Haden for me Apr. 18.  36  
            
            
              
              Accepted Hastings Marks’s order in favr. Peter Marks for the balance I owe him.
            
            
              
                Gave Wm. Page  to pay Rogers for beef ante Apr. 4. 10.D.    to pay W. Beck in full 2.D.   
            
            
              
              Pd. small expences 1.6.
            
            
              
                Chas. Johnston informs me he has recd. from Pope on acct. of my exn. v. Robt. Lewis£110–0– 7 I owed Chas. Johnston a balance of£53–2– 1 I now draw on him  for Davd. Clapton 33–4– 0    for Stephen Willis   24–0–10  110–6–11    which places me in his debt  0–6– 4   
            
            
              
              Note the draught in favor Willis pays him off the last part of the balance settled ante Nov. 30. That in favor Clapton is for principal & intt. of the notes to the Woods mentioned ante Dec. 31.
            
            
              
              pd. Small exp. 4.D.—do. 1.D.
            
            
            
              
               4. 
              
              Sent Isaac Millar by Phill 8.D. to pay an omitted claim for a saddle.
            
            
              
              Pd. Watson £3–17–2.
            
            
              
              Left with Patsy for small expences 27.D.
            
            
              
               5. 
              
              Set out from Monticello for Philadelphia. 
            
            
              
               7. 
              
              Paid at Noah’s lodging &c. 1.87.
            
            
              
              Chew’s breakfast &c. .84.
            
            
              
                Fredsbg.  pd. Mr. Hay to buy bottles for beer 9.33.    Jupiter expences returning & coming 6.D. stage to Alexandria 3.D.entertt. at Benson’s 3.D. barber .25.vales .25.  
            
            
              
              8.
              
            
            
              
              Stafford C. H. brkft. &c. .5 driver .25.
            
            
              
              Dumfries driver .25 Colchester dinner &c. 1.25.
            
            
              
                Alexandria.  driver .25 seat to Baltimore 4.75.    stage to George town 2.5.  
            
            
              
              9.
              
                 George town.  driver .25 ferrge. .05 portage .25.    lodging &c. 1.   
            
            
              
              Bladensbg. breakfast .5.
            
            
              
              Spuryear’s. driver .25 dinner &c. .97 pd. for Dr. Jones .9.
            
            
              
              10.
              
                Baltimore.  barber .25 charity 1.    lodging &c. Evans’s 1. stage to Phila. for Dr. Jones & Clay 18.67 myself 9.33.  
            
            
              May
               10. 
              
              Bush. driver .25 breakft. &c. .5.
            
            
              
              Susquehanna. ferrge. &c. .25.
            
            
              
              Elkton dinner &c. 1. driver .25.
            
            
              
              Christiana. driver .25.
            
            
              
              11.
              
                Wilmington.  supper &c. .75 recd. from Mr. Clay 9.33.    vales .25.   
            
            
              
              Chester. driver .25 breakfast .5 servt. .25.
            
            
              
              Philadelphia. driver .25 (exp. of journey 38.06 + 6. to Jupiter).
            
            
              
              Pd. Richardson for spectacles 1.5 portage .5.
            
            
              
               13. 
              
              Gloves .5. 14. Shaving brush .25.
            
            
              
               16. 
              
              Recd. of Dr. Jones in full 10.13.
            
            
            
              
              Pd. J. Bringhurst for a facsimile of my name 2.
            
            
              
              Pd. for pamphlets .3 books 1.25 tooth brush .1.
            
            
              
               18. 
              
              Gave my note to J. Barnes for 600.D. to be discountd. at bank.
            
            
              
              Pd. Bache for Dr. Wardlaw arrears 2.67. year’s advance 5.
            
            
              
               19. 
              
              Gave in charity 4.67.
            
            
              
               21. 
              
              Gave Dr. Jackson ord. on J. Barnes for 77.14 on account of Dr. Wardlaw ante May 1.
            
            
              
               24. 
              
              Gave in charity 4.67.
            
            
              
               27. 
              
              Pd. pontage at Grey’s .04 recd. ord. from J. Barnes on Boyce for 50.D.
            
            
              
               28. 
              
              Indorsed & inclosed sd. ord. to Chas. Johnston & co.
            
            
              
              Inclosed to John Shell ord. on C. Johnston for 21.21. See Nov. 30.
            
            
              
               29. 
              
              Pd. Richardson balce. for spectacles 8.5.
            
            
              
               30. 
              
              Gave Mr. Dawson’s servt. 1.
            
            
              June
               1. 
              
              Gave my note at bank US. for 400.D. paiable to Barnes.
            
            
              
               5. 
              
              Pd. Bringhurst for facsimiles 1.5 for pencils .5.
            
            
              
              Recd. of Barnes 20.D.
            
            
              
               6. 
              
              Pd. Samuel Harrison Smith for 1. year’s gazett 3.D. to commence with publication.
            
            
              
               7. 
              
              Pd. for pamphlets .375.
            
            
              
               8. 
              
              Pd. Bache for books 10.D. pd. for 4. chimney ornaments 3.D.
            
            
              
              Recd. from Barnes 30.D.
            
            
              
               10. 
              
              Paid for soap .375 glasses .55 pd. J. Bringhurst for oiled silk coat on acct. 8.D.
            
            
              
              Agreed with  Bohlen to give 3000 livres Tournois for my bust made by Ciracchi if he shall agree to take that sum. 
            
            
            
              
               12. 
              
              Pamphlets .5 prints 3. servt. Theodore a month’s wages 10.D.
            
            
              
               14. 
              
              Pd. J. Bringhurst for books 5.12 mending box 1.
            
            
              
              Recd. from Barnes 30.D.
            
            
              
              Pd. Gatty for a thermometer for myself 6.D. do. for TMR. 6.D.
            
            
              
               15. 
              
              Pd. washing woman 4.D.
            
            
              
               16. 
              
              Repaid Dr. Jones 3.D. pd. to Simonet to me for a dinner.
            
            
              
               17. 
              
              Pd. J. Bringhurst for books 3. crucibles .625.
            
            
              
              J. Barnes has sold to Wm. & Samuel Keith my crop of tobo. 17. hhds. which by the Lynchburg weights were 25,300. ℔ & now weighs only 24,014 ℔ @ 10. Doll. per C wt. @ 60. & 90. days paiment. 354 ℔ of the above were drawn out & not reprised, and sold @ 7.D. The whole amount of sales was 2390.78 to wit.
            
            
              
                 freight 85.D. haulage 6.37 storage 13.60 } D.   weighing @ 2. cents pr. C 4.74 124.70   porterage, turng. out &c. 3.19 cooperage 11.80   commission on amt. of sales 2½ pr. Cent. 59.75   postage of letters .42    184.87   Nett proceeds 2205.91    2390.78   
            
            
              
                 the analysis of the whole is  loss of weight  5.  pr. cent commission2 ½pr. centfreight & other charges .52 pr. Cwt. or5 pr. cent12½ 
            
            
              
              so that 10.D. on the Philadelphia weights nett me but 8.75 on the weights at the Lynchburg warehouse.
            
            
              
              Recd. from J. Barnes 300.D. & deposited in Mint to be coined in half dimes.
            
            
            
              June
               19. 
              
              Paid Gale for his newspaper to commence July 1. 4.D.
            
            
              
               20. 
              
              Recd. from Barnes 20.D. pd. for tinwork 1.5.
            
            
              
              Pd. Callender for Hist. of US. 15.14.
            
            
              
               21. 
              
              Gave J. Fretwell ord. on J. Barnes for 46.90 for coach and chair springs for TMR.
            
            
              
              Pd. for 2. fly-brushes .3125.
            
            
              
               22. 
              
              Pd. Bringhurst 2.5 pd. for 2 packing boxes 1.82.
            
            
              
              Pd. Hyde for bookbinding .93 pd. for a trunk 12.
            
            
              
               23. 
              
              Recd. from Barnes 20.D.
            
            
              
              Gave do. power of atty. to recieve W. Short’s dividends of Apr. 1. & July 1.
            
            
              
              Pd. Lohra on executing it .5.
            
            
              
               24. 
              
              Pd. packer .75 pd. Bringhurst for putting on trunk lock 2.5.
            
            
            
              
              Pd. Genl. Varnum for Adams & Larkin’s newspaper 3.D. to begin July 1.
            
            
              
               26. 
              
              Gave Andr. G. Fraunces in charity 4.D. small exp. .125.
            
            
              
               28. 
              
              Gave do. in charity 4.D. pd. barber to this day 7.D.
            
            
              
              Directed J. Barnes to pay John Ross an old balance of 59.38 omitted to be paid by Lownes. See ante 94. Apr. 30.
            
            
              
               30. 
              
              Recd. from the mint (thro’ J. Barnes) the 300.D. in dismes and half dimes ante June 17.
            
            
              
              Recd. from J. Barnes 500.D. in eagles & half eagles.
            
            
              
              Pd. Hyde, bookbinder .50.
            
            
              
              Recd. from Wm. Mclure & co. by order from Caleb Tate of Lynchburg 449.52 for wheat sold him from Pop. For. by Bowl. Clarke.
            
            
              
              Deposited the sd. 449.52 in the hands of John Barnes on account.
            
            
              July
               1. 
              
              Drew the following orders on John Barnes payable July 3.
            
            
              
                 in favor of  John Bedford shoemaker 17     Michael Roberts 53     Wm. Richardson, optician 45     Thos. Billington taylor 48.50    Joseph B. Barry. cabinet maker 46.75    Joseph Roberts for nail rod 400. desired him to remit to H. Remsen 20.67 630.92  
            
            
              
              Pd. for a hat 6.D. pd. Richardson .50 to make up deficiency in the above order for a chain, price 2.50 for TMR. which with 40.D. for a compas charge to TMR.
            
            
              
              Recd. from Barnes 8.D.
            
            
              July
               2. 
              
              Recd. from J. Barnes 32.D. pd. a sadler 1.5.
            
            
              
              Pd. Henrietta Gardner for washing 5.
            
            
            
              
              Pd. for yesterday’s dinner at Oellers’s 4.
            
            
              
              Pd. small exp. to Logan’s .0625 coachhire to do. 3.5.
            
            
              
              Pd. coach hire to do. for Colo. Monroe 3.5.
            
            
              
               3. 
              
              Pd. passage in mailstage to Baltimore for myself 7.D.
            
            
              
              Pd. do. for Mr. Jones, to be charged to Colo. Monroe 7.D.
            
            
              
              Gave John Cole ord. on Barnes for 15.50 balance for oiled silk great coats for TMR. & myself (ante June 10).
            
            
              
              Pd. for toys .625 small exp. .5.
            
            
              
              Gave John Francis order on Barnes for 225.55 for rent, board &c. to this day.
            
            
              
               4. 
              
              Pd. small exp. .25.
            
            
              
               5. 
              
              Gave J. Francis additional order on Barnes for 2 days 7.D. and postage 2.5 = 9.5.
            
            
              
              Pd. a saddler 4.33.
            
            
              
               6. 
              
              Pd. barber 1.5 vales 2.D. porterage .5 servt. in full 10.D.
            
            
              
              Left Philadelphia between 8. & 9. aclock A.M.
            
            
              
              Chester. gave driver .25.
            
            
              
              Wilmington. 2 dinners 2.25 viz. for Jones & myself.
            
            
              
              Elkton driver .25.
            
            
              
              Susquehanna ferrges. .26 ferrymen .25 2 lodgings & suppers 1.5.
            
            
              
               7. 
              
              Servt. .125 2 breakfasts 1. driver .25.
            
            
              
                Baltimore  barber .25 2 seats in stage to Alexandria 9.5.    dinner, lodging &c. myself 3.26 do. Jones 1.87 vales .0625.   
            
            
              
               8. 
              
              Spuryear’s 2 breakfasts 1. servt. .25 driver .25.
            
            
              
              Vanhorn’s driver .25.
            
            
              
              Bladensburg 2 dinners 2.06 servt. .125.
            
            
              
              Georgetown driver .25 2 ferriages .25 ferrymen .125.
            
            
              
                Alexandria  barber .25 do. for Mr. Jones & a comb 1.    2. suppers 1.58 guide on road 1.   
            
            
              
               9. 
              
              Colchester 2 lodgings .4 ferrge. .5.
            
            
              
              Dumfries 2 breakfasts .8 servt. .08.
            
            
              
              Stafford C. H. 2 dinners 2.3 servt. .08.
            
            
              
              Falmouth ferrge. .4.
            
            
            
              
              Fredsbg. ⅓ of stage hire from Alexa. for self 10.D. ⅓ do. for Jones 10.D.
            
            
              
              Benson for days of Jupiter & horses 25.125 servt. .25.
            
            
              
              10.
              
                Chew’s  supper &c. 1.68.    servt. .16.   
            
            
              
              Noah’s breakfast &c. 1.
            
            
              
               11. 
              
              Mr. Madison’s vales .25.
            
            
              
              Arrived at Monticello between 8 & 9. aclock A.M.
            
            
              
                Amount of travelling exp. above, to wit my part40.12  Jupiter’s bill 25.125    65.245    Mr. Jones’s part 31.737    to which add coach hire for Colo. Monroe July 2.   3.5    35.237   
            
            
              
              Arrearages of Small expences at home 8.D.
            
            
              
              Gave Silknitter order on Peter Lott in full (ante Apr. 18) 155.67. Note my draught on Lott is in part of 200.D. I paid Barnes for him.
            
            
              
               12. 
              
              Paid Wm. Page on account 120.D.
            
            
              
               14. 
              
              Paid Nimrod Bramham for Ludlow Bramham on Hastings Mark’s order assumed by me ante Apr. 1. £19–10 in part for Nance.
            
            
              July
               14. 
              
              Sent Mrs. Carter by Wm. Page for corn bot. in my absence 50.D.
            
            
              
               15. 
              
              Paid Saml. Hogg in full for waggoning 144.75.
            
            
              
              Accepted John Spiers’s order in favor of Flem. & Mclan. for 30.D. in part paimt. of his relinquishmt. of claim to 100 acres of my Pouncey’s tract of land. 
            
            
              
               16. 
              
              Paid Richardson 10.D.
            
            
            
              
              17.
              
                Promised P. Lott to pay Barnes for him 47.25    delivered him in dimes & half dimes 10.  which makes additional charge to him of 57.25  
            
            
              
              Page agrees with Mrs. Key for 30. B. corn @ 3.D.
            
            
              
              Inclosed her this day ord. on P. Lott for 40.D. in part paimt.
            
            
              
               18. 
              
              Drew on John Barnes in favr. C. Johnston & co. for 500.D.
            
            
              
              Drew on C. Johnston & co. in favr. J. Darmstadt for 100.D. in part for fish.
            
            
              
              Inclosed to C. Johnston & co. a certificate of the inspectors of Byrd’s warehouse for a hhd. tobo. TI.PF of mine sold by them in 1795. nett proceeds £16–7–6 = 54.58.
            
            
              
              Sent Mrs. Carter by Barbé 13.2 D. balance for 31B–3b corn bot. in my absence as mentd. July 14.
            
            
              
              Pd. Barbé for 75 Barr. corn 150.D. ante Apr. 1.
            
            
              
               19. 
              
              Pd. Watson 11.D.
            
            
              
               20. 
              
              Recd. from P. Lott 10.D.
            
            
              
               21. 
              
              Inclosed to Benj. Jordan order on Chas. Johnston & co. for 249.08 for 1¾ tons nail rod @ 142.33.
            
            
              
               23. 
              
              Small exp. 2.5.
            
            
              
               25. 
              
              Pd. Wm. Page for plantation expences 2.25.
            
            
              
              Patsy for small exp. 5.D.
            
            
              
               28. 
              
              Do. do. 1.D.—29. Do. do. 1.D.
            
            
              
               29. 
              
              Watson 3.D.
            
            
              
               31. 
              
              Desired Barnes to credit P. Lott by me 47.25 D. I am to pay Lott for Flem. & Mclan. £7–14–8.
            
            
              Aug.
               1. 
              
              Pd. small exp. 2.D.
            
            
              
              Pd. Ezekiah Faris bringing up 8. Barr. fish 230. ℔ each @ 2/6 7.67 D.
            
            
              
               2. 
              
              Agreed with William Page to serve me another year on the same terms exactly as the last.
            
            
              
              Credit Haden in his acct. of rent due to W. Short 9/ for Richd. Richardson.
            
            
              
              Recd. from Mrs. Gilmer in full for nails to this day an order on James Brown for £17–2–6.
            
            
              
               7. 
              
              Small exp. 1.D.
            
            
              
              Pd. Watson 4.D. & gave order on Kelly for 2 shirts, cost £1–14s–3d.
            
            
              
              Recd. from Kinsolving £16–18–11.
            
            
              
              Pd. Francis Walker in full 103.14 to wit by order on C. Johnston.
            
            
              
              Pd. 9d short paid to Bramham ante July 14.
            
            
            
              
              I am to pay the balance of Hastings Marks’s money ante May 2. to Mr. Bullock.
            
            
              
              I am to pay to Bullock an old acct. of Thomas Mitchell’s of Louisa, £4–7–9 for steel in 1775. if I find it unpaid.
            
            
              
              Paid James Lewis in part for hire of Wm. Wood’s negroes (ante Jan. 4. 96.) £9. in addition to paimt. of Oct. 22. 96.
            
            
              
              Recd. from Reuben Lindsay 40.D. to pay for 2. stoves I ordered for him from Joseph Roberts Philadelphia.
            
            
              
              Horseler at Charlottesville 1/.
            
            
              Aug.
               8. 
              
              Arbitrated my acct. with Hugh Petit and paid him the balance awarded in presence of the arbitrators £1–13–4.
            
            
              
               10. 
              
              Settled with Mr. Peyton my acct. with Chas. L. Lewis as follows.
            
            
              
                 I owe C.L.L. for water carriage at sundry times £40–13–8                 interest on do. 5– 7–1     46– 0–9  Cr. by nails furnished C. Wingfield on his order ante Apr. 20 £ £12–0–0    by do. now furnished Mr. Peyton   21–16–8   by cash now paid to Mr. Peyton 12– 4–1 34–0–9 46– 0–9   
            
            
              
               12. 
              
              Sent Wineburger for butter by Burwell 1.D.
            
            
              
              Paid William Burton by order of Wm. Davenport 10.D.
            
            
              
              Small exp. 3/.
            
            
              
               13. 
              
              Do. 3.D.
            
            
              
               14. 
              
              Pd. Wineburger 3/.
            
            
              
              Pd. James Lewis in full principal & interest for William Wood £6–17–6. (see ante Aug. 7.) & took in bond.
            
            
              
              Settled my private acct. with him, balance due £2–18–6 which he recieves in nails.
            
            
            
              
              Note in the private acct. I allowed him for Mazzei, taxes of the Colle lands 14/ & for Wm. Short, a Commissioner’s ticket 2/6.
            
            
              
              Subscribed 5.D. to John Thomas for clearing Henderson’s falls and paid the money to James Lewis for him.
            
            
              
              Inclosed to Chas. Johnston & co. Mrs. Gilmer’s order on James Brown for £17–2–6 (ante Aug. 2) to collect.
            
            
              
               15. 
              
              Recd. from W. Page for smith’s work 1.D.
            
            
              
               17. 
              
              Paid Watson 4.D.
            
            
              
              Small exp. 4.D.
            
            
              
               19. 
              
              Paid Watson 2.D.
            
            
              
              Recd. from Saml. Findlay (Augusta) £7. for nails.
            
            
              
              Small exp. 2.D.
            
            
              
               23. 
              
              Settled with Wm. Page & pd. him in full £4–11–4.
            
            
              
               24. 
              
              Sent Younger Grady (by his boy) on acct. for meat 18.D.
            
            
              
              Pd. Price a balance for geese 1.D.
            
            
              
               25. 
              
              Sm. exp. 3/.
            
            
              
              Inclosed J. Darmsdat ord. on C. Johnston for 44.37 D.
            
            
              
               26. 
              
              Sm. exp. 2.D.
            
            
              
               29. 
              
              Pd. Wells, sadler, for Marocco 1.375.
            
            
              Sep.
               1. 
              
              Paid small exp. 2.D.
            
            
              
              Pd. Thos. Walker for D. Watson a quarter’s board of his son 50/.
            
            
              
              Drew on John Barnes in favr. of Chas. Johnston & co. for 330.D. to be applied to pay the 3d. requisition of the James river co. on W. Short for his 33. canal shares.
            
            
              
               3. 
              
              Sm. exp. 1.5.
            
            
              
              Pd. Divers’s man for 3½ galls. timothy seed for H. Marks 21/. Note my balance to him now accurately settled is £38–8.
            
            
              Sep.
               4. 
              
              Paid my sister Marks for Hastings Marks 42/.
            
            
              
              Pd. Richard Richardson 8.D.
            
            
              
              Saml. Clarke has paid £44–4–9 to Flem. & Mclanachan for me, which credit him and charge to them.
            
            
              
               5. 
              
              Wm. Page receives this day from Francis Taliaferro 100.D. and pays to  Faris for a horse he bought of him for me, and I am to replace it to F. Taliaferro by a draught on C. Johnston.
            
            
              
              Pd. sm. exp. 1.D.
            
            
              
               8. 
              
              Do. 1/6.
            
            
            
              
               10. 
              
              Pd. John Bringhurst for a lock 3.D.
            
            
              
              Sm. exp. 2.D.
            
            
              
               11. 
              
              Do. 2.D. recd. from Peter Lott 10.D.
            
            
              
               12. 
              
              Pd. Ursula for D. Watson 21/.
            
            
              
               16. 
              
              Sm. exp. 1.D.
            
            
              
              Charge Wm. Davenport a tiller 2/ also 10/6 for a poll axe made about last of Aug.
            
            
              
              Recd. from my sister Bolling the £2–4. ante Dec. 5.
            
            
              
               17. 
              
              John Barnes having a power of atty. to recieve my salary of this year, drew on him this day in favr. of Joseph Roberts junr. for 446.76 D. amount of iron shipped me in July. At same time order for ensuing quarter 3. tons rod, & ¼ ton hoops.
            
            
              
               18. 
              
              Paid W. D. Hunt for Buck for a pr. of shoes on my order 8/.
            
            
              
              Gave Frederick Gauder ord. on P. Lott for 44/ for 133 ℔ beef @ 4d.
            
            
              
               20. 
              
              Colo. Coles & Mr. Cocke have valued the two boys I bought from Rand. Jefferson (Carey & Ben) at £155.
            
            
              
              Drew on Charles Johnston in favr. of David Bullock £55–9s–6d 
            
            
              
                 = 184.91 D. to pay the following sums.  £   to Hastings Marks, for Nance, Principal & interest  38–12–3 for Thomas Mitchell (ante Aug. 7) do. & do.7–11–5for  Anderson on Rand. Jefferson’s order9– 6–055– 9–6  
            
            
              
              Desired P. Lott to pay William Davenport for me 30.D.
            
            
              
               21. 
              
              Recd. from Samuel Clarke by Colo. Bell 80.D.
            
            
              
               24. 
              
              Pd. small exp. 4.D.
            
            
              
               25. 
              
              Directed J. Barnes to debit me for Peter Lott 210.D. which I debit to P. Lott.
            
            
              
              Drew on him also in favor of C. Johnston & co. for 650.D.
            
            
              
              Directed C. Johnston to debit me for Peter Lott 30. Doll. which I debit to P. Lott.
            
            
              
               26. 
              
              Gave Wm. McGehee ord. on Lott for 11.D. for a beef.
            
            
              
               27. 
              
              Settled with H. Mullins. He having paid £20. to Wm. Sampson May 11. 96. remained 7/9 in my debt, which with 12/ cash I now pay him, pays the land tax of Elkhill for 1792. the last year I held it.
            
            
              
              Note that £20. with £10–13–10 overpd. Menan Mills by the order ante 1794. Sep. 1. and which William Sampson undertook to him to credit my acct. fully pays Sampson the specie balance and certificate balance claimed by him. See the accounts & papers of Mullins, Mills & Sampson.
            
            
              Sep.
               29. 
              
              Small exp. 2 D.
            
            
              
              30.
              
                Pd. J. Rogers for £  sd      57 ℔ beef for myself (hind qr.) @ 4d. 0–19–0     122 ℔ do. for W. Davenport (2 foreqrs.) @ 3½d  1–15–7    2–14–7   
            
            
              
              Recd. from P. Lott 10.D.
            
            
              Oct.
               2. 
              
              Gave order on P. Lott in favor of John Spiers for £9–14–6 = 32.20 D. in full for the price of his claim to 100. acres of my Pouncey tract of land.
            
            
              
              Pd. Fleming & Mclanachan £24.
            
            
              
               4. 
              
              Accepted Wm. Sampsons order in favor of Menan Mills for £10–13–10 which balances my account with Mills. See Ante Sep. 27.
            
            
              
               5. 
              
              Gave Chas. McGehee ord. on P. Lott for £3–18–9 = 13.12 D. for 5. qrs. of beef @ 3d. weighing 63¼ ℔ pr. quarter.
            
            
              
              Charge W. Davenport 2. qrs. of do. 31/7.
            
            
              
               6. 
              
              Gave Davy to pay expences of Nail rod to Columbia 6.D.
            
            
              
              Pd. sm. exp. 1.D.
            
            
              
              J. Barnes has pd. Bache the currt. year of his paper for me 5.D.
            
            
              
               8. 
              
              Desired J. Barnes to pay James Thompson Callendar 20.D. for his pamphlets. 
            
            
              
              Executed a power of Atty. to J. Barnes to receive Mr. Short’s quarter’s dividends payable the 1st. day of this month & to pay them to Colo. Monroe’s order, who is to repay to Mr. Short with interest.
            
            
              
              Recd. of P. Lott 10.D.
            
            
              
              Pd. small exp. 5.25.
            
            
              
               9. 
              
              Gave Younger Grady order on P. Lott for balance in full 9.5 D.
            
            
              
              Recd. from P. Lott 10.D.
            
            
              
              Directed him to pay Bart. Kindred 31.67 for 2 beeves. (part for Davenpt.
            
            
              
              Sm. exp. 2.D.
            
            
              
               10. 
              
              Do. 2.D.
            
            
            
              
               11. 
              
              Pd. Mrs. Sneed fees for Rachael, Isabel & Minerva 6.D.
            
            
              
              Pd. Jones for a lamb 2.D.
            
            
              
               12. 
              
              Recd. back from Davy 3.D. of the money ante 6th. inst.
            
            
              
               13. 
              
              Settled with Bowling Clarke. Balance this day due me was £16–13–6 which balance he now pays me in cash.
            
            
              
              Gave Walter Key for himself & Ann Key order on P. Lott for 100.D. on account for corn.
            
            
              
               D.Gave J. Watson an order on Chas. Johnston & co. for  285.15
            
            
              
              
                
                  
                    
                    
                    £
                    
                  
                  
                     to wit.
                    balce. due Mclure Brydie & co. Apr. 6.   
                    77– 0–4
                    
                  
                  
                    
                    order from Groves the sadler
                    8–10–9
                    
                  
                  
                    
                    
                    85–11–1
                     = 285.15
                  
                
              
            
            
              
              My daughter Maria married this day. 
            
            
              
               15. 
              
              Small exp. 2.D.
            
            
              
               16. 
              
              Paid Watson 2.D. gave in charity 1.D.
            
            
              
              Recd. of Stephen Moore for nails 48/10½.
            
            
              
              Pd. Chiles Terril for sheep £15–2–6.
            
            
              
              2 casks of cyder of 60 galls. each are made.
            
            
              
              20.
              
                Gave Francis Taliaferro order on Chas. Johnston for 165.15  to wit  for the money ante Sep. 5. 100    for my   taxes payable this year   25.15 on the order of Wm. Davenport40.165.15Recd. of F. Taliaferro in cash50.Took in the above order & gave him a new one for215.15  
            
            
              
              21.
              
            
            
              Oct.
               21. 
              
              Gave Flem. & Mclanahan order on Chs. Johnston & co. for 50.D.
            
            
              
              Pd. Flem. & Mclanachan cash £15–0–10½.
            
            
              
              Pd. small exp. 4.25.
            
            
              
               24. 
              
              Small exp. 2/3.
            
            
              
               27. 
              
              Do. 1.375.
            
            
              
              Charge W. Davenport £4–18–8 of the £9–10 pd. to Kindred Oct. 9.
            
            
              
              Recd. from F. Walker a beef wt. 448 ℔ @ 4d.
            
            
            
              
                 of this I take 2. quarters, wt. 220. @ 4d. is    £3–13–4   deduct 52. ℔ Xd. nails @ 11½d 2–9–10   leaves due to him for my part 1–3–6    and for the other 2. qrs. taken by W. Davenport 228 ℔    3–16–0 4–19–6  
            
            
              
               31. 
              
              Small exp. 4/6.
            
            
              Nov.
               2. 
              
              Pd. Watson 3.D.
            
            
              
               5. 
              
              Gave in charity 1.D.
            
            
              
               6. 
              
              Recd. of Dr. James Hopkins 5.4 to pay for Bache’s paper for him.
            
            
              
              Small exp. 1.D.
            
            
              
                Gave order on P. Lott in favr. John Kerr for 10. B. corn 30. D. in favr.  Rhodes for Phaeton tax 9. D.    in favr. Tarlton Woodson depy. sheriff for taxes for St. Anne’s now payable and for tickets  60.04    99.04   
            
            
              
              Note 80 cents of the 60.04 was for tickets in Giannini’s suit chargeable to Mazzei.
            
            
              
               8. 
              
              Gave William Garner order on P. Lott for 11.75.
            
            
              
              10.
              
               D. Dr. Wardlaw’s acct. agt. me this year amounts to  12.20   he gives me an order on J. Watson for cash 113.55  and I am to pay for him to Dr. Jackson of Phila. the amt. 125.75  
            
            
              
              Sold my crop of wheat to Flem. & Mclanachan. See written agreemt.
            
            
              
               11. 
              
              Settled with Elijah Hog, balance due him £11–10–6 which I assumed to Isaac Millar.
            
            
              
               16. 
              
              Gave Maria 25/.
            
            
              
              Settled with G. Divers an old acct. balance in his favor £9–13–6 for which he takes nails.
            
            
              
               17. 
              
              Bot. a beef of John Kirby @ 3d. & 4d. and gave him an order for £5. the amount on John Watson in part of Wardlaw’s order in my favr.
            
            
              
               19. 
              
              Recd. from Kinsolving by the hands of Colo. Bell 100.D.
            
            
              
              Acceptd. W. Davenport’s ord. in favor of Mr. Lott for 21.70.
            
            
              
              Desired Mr. Lott to pay Walter Key in full for corn 10.60.
            
            
            
              
              Settled with Mr. Lott, & he is in advance for me (including the two last mentd. sums 221.74 which I am to pay for him to Barnes.
            
            
              
              Pd. Wells the sadler in full 3.D.
            
            
              
               20. 
              
              Recd. from John Watson £29–1–3 which with the £5. ante Nov. 17 makes £34–1–3 = 113.55 Wardlaw’s ord. on him ante Nov. 10.
            
            
              
              Paid postage for myself .75 for D. Watson .125.
            
            
              
               21. 
              
              Small exp. 1.7.
            
            
              
               22. 
              
              Pd. John H. Buck for a spur wheel & wallower 12.D.
            
            
              
               26. 
              
              Pd. Garner for clasps 7/.
            
            
              Dec.
               1. 
              
              Discharged Cyrus. I owe H. Marks for his work 31.17.
            
            
              
              Settled with Henry Duke, bricklayer. He has worked 198 days & 5. nights for which I owe him £58–13.
            
            
              
               2. 
              
              Settled with D. Watson. Balance due him 37/6. He leaves my service this day. Paid him 38/ in full.
            
            
              
              Pd. Small expences & debts 12.D.
            
            
              
              Pd. Bagwell for skins for bellows 1.D.
            
            
              
              Assumed to pay P. Lott for W. Davenport £5–9–9 = 18.30 which I am to pay to Barnes in addition to the 221.74 ante Nov. 19.
            
            
              
              I am to pay F. Walker for W. Davenport 100.D. including the £3–16 ante Oct. 27.
            
            
              
              I am indebted to John Rogers for beef £14–15–8 which I am to remit from Phila. to John Harvie.
            
            
              
              Settled with Richard Richardson.
            
            
              
                 He has worked  179½  days @ 6/ 23. nights @ 2/6   Chisolm 188½  days @ 4/    368   
            
            
              
              and the balance due him, including last year’s account is £98–12–3. I observe that their food & liquor has cost exactly 2/ on the day’s labor.
            
            
              
               3. 
              
              Paid Richard Richardson D47.08c.
            
            
              
               4. 
              
              Paid Frederic Gauder for leather 12.38.
            
            
              
              Set out in the evening for Philadelphia. 
            
            
              
              5.
              
                 Left with Mr. Davidson for Mr. Maury 17.7   he is to pay him what he owes me for nails, to wit  13.33    which pays up my subscription to end of this year  31.03  Note the subscription 15.D.  
            
            
            
              
               6. 
              
              Gave vales at Mr. Madison’s .25.
            
            
              
              Stevensbg. dinner &c. at Zimmerman’s .93.
            
            
              
               7. 
              
              Strode’s vales .25.
            
            
              
              Elkrun church oats .33.
            
            
              
               8. 
              
              Darrington’s (formerly Gaines’s) lodging &c. 3.
            
            
              
              Colo. WRen’s. oats .25.
            
            
              
              9.
              
                George town.  ferrymen .125 barber .25 supper at Suter’s 1.54.    seat to Baltimore 4. Jupiter for expences back 10.33. vales .25. 
            
            
              
              Bladensburg. driver .25 breakft. .5 vales .125.
            
            
              
              Spuryear’s driver .25 dinner .75 vales .25.
            
            
              
              10.
              
                Baltimore.  driver .25 socks .5.    entt. at Evans’s 5.33 seat to Phila. 8. vales .25. vales again .25.  
            
            
              
              11.
              
            
            
              
              Bush. driver .25 breakft. .5.
            
            
              
              Susquehanna. portage over ice .125 ferrymen .25.
            
            
              
              Elkton. driver .25 dinner 1. vales .187.
            
            
              
              12.
              
                Wilmington.  driver .5 supper &c. .9.    vales .25.   
            
            
              
              Philadelphia. driver .5.
            
            
              
              Paid Callendar 16.
            
            
              
               13. 
              
              Charity .25.
            
            
              
               14. 
              
              Callendar for pamphlets 4.33.
            
            
              
              John for small exp. .5.
            
            
              Dec.
               17. 
              
              Pd. Callendar for Hist. US. for James Hopkins 1.25 overpaid .75.
            
            
              
              Pd. J. Bringhurst for a pistol 5.D.
            
            
              
               20. 
              
              Recd. of Barnes 30.D. and gave him 2. ps. gold 8.61.
            
            
              
              Recd. from him a draft on Boyce of Richmd. for 200.D. payable to Geo. Jefferson. 
            
            
            
              
               21. 
              
              Inclosed the draft to Geo. Jefferson.
            
            
              
              Inclosed to F. Walker a draft on G. Jefferson for 103.92 of which 100.D. is for Wm. Davenport.
            
            
              
              Inclosed Isaac Miller draft on G. Jefferson for 73.62 in full.
            
            
              
              Pd. at the Treasury of the U.S. 10.D. for Thos. C. Martin (in paymt. for a drill) which with 20.D. inclosed to me by J. Taylor & pd. into the treasury at the same time pays Martin’s patent fee for his hand threshing machine.
            
            
              
               23. 
              
              Pd. Callendar for books & pamphlets 5.D.
            
            
              
              Pd. Bache for pamphlets 2.5.
            
            
              
              Pd. him for his newspaper for the ensuing year 5.D.
            
            
              
              Pd. portage .25.
            
            
              
               26. 
              
              Pd. Gatty for a thermometer by ord. on Barnes 6.D.
            
            
              
               27. 
              
              Gave in charity 4.D.
            
          
        